Damacia Busby #1275382
Stringfellow Unit.B9-25

1200 FM 655
Rosharon, Texas 77583

1

November 121 2015

Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin, Texas 78711

RE: sTATUS of writ, Tr.ct.No.Q?alzo-B - wR-77,445-04

Dear Clerk, Acosta

On or about July 7,2015 I recieved a white-card which notified
me that the trial court's request for an extension of time/
_pursuant to T.R.A.P. 73.5 was granted, and that the court was
awaiting the clerk's record containing my ll.07 application.

To date I have not recieyed any information on my ll.07 appli~
cation and memorandum of law insupport.

Will you please inform me of the status of my application and
send me any of the information pertaining to my application.

Thank you for your time and assistance_in this matter.

Sincerely,

WHML{ /27535'2_

Damacia Busbyl# 1275382

_ RECENEDIN
COURT OF CR|N||NAL APPEALS

NOV 1 7 2015
Abel Acosta, Cierk